DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is responsive to communication(s) filed on 12/22/2020.
 	Claims 1-11 are presented for examination.


Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 

Information Disclosure Statement 
The information disclosure statement(s) filed 12/22/2020 has been considered. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki et al. (US 20130044537).

Claims 1, 4 and 5. (Original) An integrated circuit device (Fig. 8), comprising: a first resistance variable memory element provided on a semiconductor substrate (Fig. 2A, Bottom MTJ); a second resistance variable memory element provided on the semiconductor substrate (Fig. 2A, Top MTJ); wherein the second resistance variable memory element has a write current that is smaller than a write current of the first resistance variable memory element (Fig. 2B); and the second resistance variable memory element is disposed farther from the semiconductor substrate than the first resistance variable memory element (Fig. 5B); wherein each of the first resistance variable memory element and the second resistance variable memory element are a magnetic tunnel junction element of a spin injection magnetization reversal type (ABSTRACT); wherein the first resistance variable memory element has a junction area that is smaller than a junction area of the second resistance variable memory element (Fig. 2A, Top MTJ).
But fails to disclose an integrated circuit device, further comprising: a semiconductor circuit for controlling write and read of the first resistance variable memory element and the second resistance variable memory element, which is provided on the semiconductor substrate.
However, it is well-known in the art to provide a circuit for read and write operations on the semiconductor device for manufacturability and to further integrate the device (lighter, faster,…) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. 

Claim 7. (Original) Ishigaki teaches the integrated circuit device according to claim 1. But fails to disclose wherein each of the first resistance variable memory element and the second resistance variable memory element are a magnetic tunnel junction element of a spin orbit writing type. However, spin orbit type memory elements are well-known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute spin orbit type memory elements for the spin injection magnetization reversal type with predictable results.



Allowable Subject Matter
Claims 3 and 6 are objected to.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest an integrated circuit device, wherein the first resistance variable memory element is a magnetic tunnel junction element of a spin orbit writing type, and the second resistance variable memory element is a magnetic tunnel junction element of a spin injection magnetization reversal type., as set forth in the combination of claims 1 and 3.
The closest prior art, Ishigaki et al. (US 20130044537) discloses similar teachings but fails to disclose the limitations recited above. Ishigaki thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest an integrated circuit device, wherein the first resistance variable memory element has a stacked structure in which a reference layer is provided on each of both surfaces of a recording layer by interposing a non- magnetic film between the reference layer and the recording layer, and the second resistance variable memory element has a stacked structure in which a reference layer is provided on only one surface of a recording layer by interposing a non-magnetic film between the reference layer and the recording layer, as set forth in the combination of claims 1, 4 and 6.
The closest prior art, Ishigaki et al. (US 20130044537) discloses similar teachings but fails to disclose the limitations recited above. Ishigaki thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Claims 2 and 8-11 are allowed.
Regarding claim 2, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an integrated circuit device, comprising: a first resistance variable memory element provided on a semiconductor substrate; a second resistance variable memory element provided on the semiconductor substrate; and a semiconductor circuit for controlling write and read of the first resistance variable memory element and the second resistance variable memory element, which is provided on the semiconductor substrate, wherein the first resistance variable memory element has a write time that is shorter than a write time of the second resistance variable memory element, and the second resistance variable memory element is disposed farther from the semiconductor substrate than the first resistance variable memory element.
Regarding claims 8-11, they are allowable at least because they are dependent on independent claim 2.
The closest prior art, Ishigaki et al. (US 20130044537) discloses similar teachings but fails to disclose the limitations recited above. Ishigaki thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827